[Cite as State v. Kilgour, 2016-Ohio-7261.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               MARION COUNTY


STATE OF OHIO,

        PLAINTIFF-APPELLEE,                              CASE NO. 9-16-04

        v.

JASON RAY KILGOUR,                                       OPINION

        DEFENDANT-APPELLANT.


STATE OF OHIO,

        PLAINTIFF-APPELLEE,                              CASE NO. 9-16-05

        v.

JASON RAY KILGOUR,                                       OPINION

        DEFENDANT-APPELLANT.


                 Appeals from Marion County Common Pleas Court
                 Trial Court Nos. 2011-CR-0212 and 2015-CR-0015

                         Judgment Affirmed in Case No. 9-16-05
                          Appeal Dismissed in Case No. 9-16-04

                            Date of Decision: October 11, 2016


APPEARANCES:

        Nathan D. Witkin for Appellant

        Kevin P. Collins for Appellee
Case Nos. 9-16-04 and 9-16-05



PRESTON, J.

       {¶1} Defendant-appellant, Jason Ray Kilgour (“Kilgour”), appeals two

October 20, 2015 judgment entries of the Marion County Court of Common Pleas.

The first judgment entry, filed in trial court case No. 2011-CR-0212, revoked

Kilgour’s judicial release and reimposed the original sentence of four years in

prison. Appellate case No. 9-16-04 was assigned to that appeal. The second

judgment entry, filed in trial court case No. 2015-CR-0015, is a judgment entry of

sentence following Kilgour’s pleading guilty to one count of failure to register as a

sex offender and one count of violating a protection order. Appellate case No. 9-

16-05 was assigned to that appeal.

       {¶2} On appeal, Kilgour’s assignments of error address the trial court’s

October 20, 2015 judgment entry of sentence in trial court case No. 2015-CR-0015

(appellate case No. 9-16-05). Because Kilgour has failed to raise any assignments

of error as to trial court case No. 2011-CR-0212 (appellate case No. 9-16-04) as

required by App.R. 16(A)(3), we dismiss appellate case No. 9-16-04 for want of

prosecution. State v. Frazier, 3d Dist. Shelby No. 17-11-06, 2013-Ohio-142, ¶ 12,

citing State v. Harshman, 3d Dist. Seneca Nos. 13-12-02, 13-12-03, and 13-12-14,

2012-Ohio-3901, ¶ 6, citing State v. Matthieu, 3d Dist. Mercer Nos. 10-02-04 and

10-02-05, 2003-Ohio-3430, ¶ 10. As to appellate case No. 9-16-05, concerning trial



                                         -2-
Case Nos. 9-16-04 and 9-16-05


court case No. 2015-CR-0015, we affirm the judgment of the trial court for the

reasons that follow.

       {¶3} On January 15, 2015, the Marion County Grand Jury indicted Kilgour

on: Count One of vandalism in violation of R.C. 2909.05(B)(1)(a), a fifth-degree

felony; Count Two of vandalism in violation of R.C. 2909.05(B)(1)(b), a fifth-

degree felony; Count Three of failure to register as sex offender in violation R.C.

2950.05(A), a third-degree felony; and Count Four of failure to register as sex

offender in violation of R.C. 2950.05(B), a third-degree felony. (Doc. No. 1).

       {¶4} On January 20, 2015, Kilgour entered pleas of not guilty to the counts

of the indictment. (Doc. No. 5).

       {¶5} On January 29, 2015, the State filed a supplemental indictment charging

Kilgour with: Count Five of burglary in violation of R.C. 2911.12(A)(2), a second-

degree felony; Count Six of theft in violation of R.C. 2913.02(A)(1), a fourth-degree

felony; and Count Seven of violating a protection order in violation of R.C.

2919.27(A)(2), a fifth-degree felony. (Doc. No. 11).

       {¶6} On February 2, 2015, Kilgour entered pleas of not guilty to the counts

of the supplemental indictment. (Doc. No. 16).

       {¶7} On August 26, 2015, Kilgour and the State entered into a plea

agreement. (Doc. No. 56). Under the agreement, Kilgour entered pleas of guilty to

Counts Four and Seven, and the trial court accepted his guilty pleas. (Id.); (Doc.


                                         -3-
Case Nos. 9-16-04 and 9-16-05


No. 61). On the State’s recommendation, the trial court entered a nolle prosequi as

to the remaining counts—Counts One, Two, Three, Five, and Six—and dismissed

them. (Id.); (Id.).

           {¶8} The trial court held a sentencing hearing on October 14, 2015. (Doc.

No. 61). The trial court sentenced Kilgour to 18 months in prison as to Count Four

and to 12 months in prison as to Count Seven, to be “served consecutively to each

other, and consecutively to the sentence imposed in Marion County Common Pleas

Court Case #11-CR-212.” (Id.). The trial court filed its judgment entry of sentence

on October 20, 2015. (Id.).

           {¶9} On February 17, 2016, Kilgour filed a notice of appeal.1 (Doc. No. 54).

He raises two assignments of error for our review, which we address together.

                                      Assignment of Error No. I

           The sentence in this matter is clearly and convincingly contrary
           to R.C. 2929.11 and R.C. 2929.12.

                                     Assignment of Error No. II

           The sentence in this matter is clearly and convincingly contrary
           to the requirement that sentences be determined based on each
           separate offense.

           {¶10} In this appeal, Kilgour challenges only his 18-month sentence for his

failure-to-register-as-sex-offender conviction.                  In his first assignment of error,




1
    This court granted Kilgour’s motion for leave to file a delayed appeal under App.R. 5(A).

                                                      -4-
Case Nos. 9-16-04 and 9-16-05


Kilgour argues that R.C. 2929.11 and 2929.12 “do not support a sentence of

eighteen (18) months,” out of a possible 36 months, for Kilgour’s failure-to-register-

as-sex-offender conviction under R.C. 2950.05(B).         (Appellant’s Brief at 4).

Kilgour also argues that an 18-month prison sentence “was not a minimum sanction

[under R.C. 2929.11(A)] considering that [Kilgour] reported his change of address

to his Probation Officer.” (Id. at 5). He argues that “[a]ll of the seriousness and

recidivism factors [under R.C. 2929.12] that were discussed by the State and counsel

for Defendant focused on the conviction for Violation of a Protection Order.” (Id.).

In his second assignment of error, Kilgour argues that “the record indicates that this

sentence was elevated because of the other offenses, many of which were

dismissed.” (Id.). We reject Kilgour’s arguments.

       {¶11} Under R.C. 2953.08(G)(2), an appellate court will reverse a sentence

“only if it determines by clear and convincing evidence that the record does not

support the trial court’s findings under relevant statutes or that the sentence is

otherwise contrary to law.” State v. Marcum, ___ Ohio St.3d ___, 2016-Ohio-1002,

¶ 1. Clear and convincing evidence is that “‘which will produce in the mind of the

trier of facts a firm belief or conviction as to the facts sought to be established.’”

Marcum at ¶ 22, quoting Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three

of the syllabus.




                                         -5-
Case Nos. 9-16-04 and 9-16-05


       {¶12} Kilgour concedes that his 18-month sentence for his failure-to-

register-as-sex-offender conviction is within the statutory range.      See State v.

Magallanes, 3d Dist. Putnam No. 12-14-02, 2014-Ohio-4878, ¶ 23 (“Magallanes’s

sentence was within the statutory range. Therefore, Magallanes’s sentence was not

contrary to law.”), citing State v. Toler, 3d Dist. Auglaize No. 2-13-18, 2013-Ohio-

5084, ¶ 19. Kilgour essentially argues that the trial court failed to satisfy R.C.

2929.11 and 2929.12 and that his 18-month sentence for his failure-to-register-as-

sex-offender conviction was based on the trial court’s consideration of other

offenses, including dismissed charges.

       {¶13} When sentencing an offender, the trial court must consider the overall

purposes of sentencing under R.C. 2929.11 and the factors relating to the

seriousness of the offense and recidivism of the offender under R.C. 2929.12.

Magallanes at ¶ 21, citing State v. Smith, 3d Dist. Auglaize No. 2-06-37, 2007-Ohio-

3129, ¶ 26, citing State v. Mathis, 109 Ohio St. 3d 54, 2006-Ohio-855, ¶ 38.

“Although it is required to consider R.C. 2929.11 and 2929.12, the trial court is not

required to use specific language regarding its consideration of those statutes.” Id.,

citing Smith at ¶ 26 and State v. Fletcher, 3d Dist. Auglaize No. 2-13-02, 2013-

Ohio-3076, ¶ 22.

       {¶14} A review of the record indicates that the trial court considered R.C.

2929.11 and 2929.12 in sentencing Kilgour. In sentencing Kilgour, the trial court


                                         -6-
Case Nos. 9-16-04 and 9-16-05


stated that it “considered the general factors required by the Ohio Revised Code in

determining sentence to be imposed and having further considered the specific facts

of this case and the Defendant’s circumstances.” (Oct. 14, 2015 Tr. at 23-24). See

Magallanes at ¶ 22. In its judgment entry of sentence, the trial court stated, “The

Court has considered the record, oral statements, any victim impact statement and

pre-sentence report prepared, as well as the principles and purposes of sentencing

under R.C. 2929.11, and the appropriate factors under R.C. 2929.12.” (Doc. No.

61). See Magallanes at ¶ 22. These statements demonstrate that the trial considered

R.C. 2929.11 and 2929.12 as required. See State v. Parson, 3d Dist. Auglaize No.

2-10-27, 2011-Ohio-168, ¶ 16.

       {¶15} Furthermore, the trial court noted that Kilgour “committed the

offenses * * * while under a community control sanction.” (Doc. No. 61). The

record reflects that Kilgour has a criminal history with multiple convictions dating

to 2000. (See Oct. 14, 2015 Tr. at 4-5); (Presentence Investigation Report). See

Parson at ¶ 16; Magallanes, 2014-Ohio-4878, at ¶ 22. This criminal history was

part of the “Defendant’s circumstances” considered by the trial court. Contrary to

Kilgour’s argument, the trial court, when sentencing him on his failure-to-register-

as-sex-offender conviction, was allowed to consider other offenses committed by

Kilgour and the counts dismissed under the plea agreement. See State v. Ford, 3d

Dist. Union No. 14-10-07, 2010-Ohio-4069, ¶ 12 (“[E]vidence of other crimes,


                                        -7-
Case Nos. 9-16-04 and 9-16-05


including crimes that never result in criminal charges being pursued, or criminal

charges that are dismissed as a result of a plea bargain, may be considered at

sentencing.” (Emphasis deleted.)), citing State v. Starkey, 7th Dist. Mahoning No.

06 MA 110, 2007-Ohio-6702, ¶ 17, citing State v. Cooey, 46 Ohio St. 3d 20, 35

(1989). We also note—as Kilgour concedes—that his sentence for his failure-to-

register-as-sex-offender conviction was half of the maximum sentence allowed

under the law. See State v. Richards, 3d Dist. Union No. 14-15-27, 2016-Ohio-

1293, ¶ 11. Finally, we note that Kilgour relies on the content of the State’s

counsel’s and his counsel’s statements at the sentencing hearing—not anything the

trial court said or wrote—in arguing that the trial court erred. We reject Kilgour’s

attempt to substitute his words for the trial court’s. See State v. King, 70 Ohio St. 3d
158, 162 (1994) (“It is axiomatic that ‘[i]n Ohio a court speaks through its

journal.’”), quoting State ex rel. Worcester v. Donnellon, 49 Ohio St. 3d 117, 118

(1990).

       {¶16} For the reasons above, we cannot conclude by clear and convincing

evidence that the record does not support the trial court’s findings under relevant

statutes or that the sentence is otherwise contrary to law.

       {¶17} Kilgour’s first and second assignments of error are overruled.




                                         -8-
Case Nos. 9-16-04 and 9-16-05


       {¶18} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued in appellate case No. 9-16-05, we affirm the

judgment of the trial court.

                                      Judgment Affirmed in Case No. 9-16-05;
                                        Appeal Dismissed in Case No. 9-16-04

WILLAMOWSKI and ROGERS, J.J., concur.

/jlr




                                     -9-